 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CARLOS EUGENE MANN,                                 Case No.: 18cv2525-WQH-MDD
12                                      Plaintiff,
                                                         ORDER
13   v.
14   CITY OF CHULA VISTA;
     CHULA VISTA POLICE
15
     DEPARTMENT; OFFICER
16   FREDERICO DOMINGUEZ;
     OFFICER Y. MARTINEZ,
17
                                    Defendants.
18
19   HAYES, Judge:
20         On November 5, 2018, Plaintiff Carlos Eugene Mann initiated this action by filing
21   a complaint against Defendants City of Chula Vista, Chula Vista Police Department,
22   Officer Frederico Dominguez, and Officer Y. Martinez. (ECF No 1). Plaintiff alleges
23   claims for a number of constitutional and state law violations arising out of an arrest
24   following a domestic disturbance. Id. On November 5, 2018, a motion to proceed in forma
25   pauperis was also filed. (ECF No. 2).
26         All parties instituting a civil action, suit, or proceeding in a district court of the
27   United States, other than a petition for writ of habeas corpus, must pay a filing fee of
28   $400.00. See 28 U.S.C. § 1914(a); CivLR 4.5. An action may proceed despite a party’s

                                                     1
                                                                               18cv2525-WQH-MDD
 1   failure to pay only if the party is granted leave to proceed in forma pauperis pursuant to 28
 2   U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). “To
 3   proceed in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114, 116
 4   (9th Cir. 1965).
 5         The motion to proceed in forma pauperis filed by Plaintiff Carlos Eugene Mann
 6   indicates that Plaintiff receives “pension, annuity, or life insurance payments” as well as
 7   “disability, or worker’s compensation payments.” (ECF No. 2 at 1). Plaintiff did not,
 8   however, provide a response in the corresponding box indicating “the amount that
 9   [Plaintiff] received and what you expect to receive in the future.” Id. The Court has not
10   been provided with sufficient financial information as to Plaintiff to determine if he
11   qualifies to proceed in forma pauperis in this civil action.
12         IT IS HEREBY ORDERED that the motion for leave to proceed in forma pauperis
13   (ECF No. 2) is denied without prejudice. Plaintiff shall, within thirty (30) days of the date
14   this Order is filed, either (1) pay the filing fee, or (2) submit a motion to proceed in forma
15   pauperis with the required financial information. If Plaintiff fails to submit payment or a
16   motion to proceed in forma pauperis within thirty days of the date of this Order, the Court
17   will dismiss the case without prejudice.
18    Dated: January 3, 2019
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                 18cv2525-WQH-MDD
